Case 1:20-cv-03014-JMS-DML Document 1 Filed 11/17/20 Page 1 of 5 PageID #: 1




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

NATASHA COLEMAN,                                 NOTICE OF REMOVAL FROM THE MARION
                                                 COUNTY SUPERIOR COURT
        PLAINTIFF,
V.                                               CAUSE NO. 1:20-CV-3014
WILLIAM BORLEY AND DOORDASH, INC.
      DEFENDANTS.

                  DEFENDANT DOORDASH, INC’S NOTICE FOR REMOVAL

        Defendant, DoorDash, Inc., by counsel, Edward W. Hearn and Jennifer M.

Carpenter of JOHNSON & BELL, P.C., hereby file this Notice for Removal pursuant to 28

U.S.C. §§ 1332, 1441, and 1446, on the following grounds:

        1.      Plaintiff Natasha Coleman commenced this suit in the Marion County

     Superior Court, Civil Division 3 under cause number 49D03-2011-CT-039169.

        2.      Plaintiff’s Complaint is file-stamped November 4, 2020. [See State Court

     Complaint, attached hereto as “Exhibit 1”]

        3.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely filed

     within thirty (30) days of receipt of the Plaintiff’s refusal.

                                      DIVERSITY JURISDICTION

        4.      This matter is properly removable pursuant to 28 U.S.C. §§ 1332, 1441

     and 1446, as this Court has jurisdiction over this case based on diversity of

     citizenship of the parties.

        5.      Plaintiff Natasha Coleman was at the time of the filing of the Complaint,

     and still is, a citizen of Illinois. Hukic v. Aurora Loan Servs., 588 F.3d 420, 427 (7th

     Cir.2009).
Case 1:20-cv-03014-JMS-DML Document 1 Filed 11/17/20 Page 2 of 5 PageID #: 2




     6.       Defendant DoorDash Inc. was at the time of the filing of the Complaint,

  and still is a Delaware Corporation. The principle place of business of DoorDash,

  Inc., is San Francisco, California. Thus, pursuant to federal law, DoorDash Inc. is

  considered a citizen of both Delaware and California for purposes of this removal

  petition.   Westfield Ins. Co. v. Kuhns, No. 1:11-CV-00706-JMS-DM, 2011 WL

  6003124, at *1 (S.D. Ind. Nov. 30, 2011) (citing Thomas v. Guardsmark, LLC, 487

  F.3d 531, 533 (7th Cir. 2007).

     7.       Since Plaintiff and Defendants are citizens of different states, there is

  complete diversity of citizenship pursuant to 28 U.S.C. § 1332(a).

     8.       Co-Defendant William Borley was at the time of the filing of the

  Complaint, and still is, a citizen of Indiana. However, as of the filing of this removal,

  the Marion County Superior Court’s Docket reflects that Co-Defendant William

  Borley has not been properly joined and served as a Defendant in this matter. [See

  State Court Docket and Summons, attached hereto as “Exhibit 2”] Because Mr.

  Borley has not been properly joined and served as a Defendant in this matter,

  removal is appropriate. Whipkey v. Eli Lilly & Co., No. 120CV00450SEBMPB, 2020

  WL 3248472, at *4 (S.D. Ind. June 16, 2020) (allowing removal before service on

  forum defendant); In re Bridgestone/Firestone, Inc., 184 F. Supp. 2d 826, 828 (S.D.

  Ind. 2002) (finding forum defendant rule would have barred removal if forum

  defendant “had been properly served….That it ultimately was served does not affect

  the propriety of removal”) (emphasis added); D.C. v. Abbot Laboratories Inc., 323

  F. Supp. 3d 991 (N.D. Ill. 2018), Graff v. Leslie Hindman Auctioneers, Inc., 299 F.

  Supp. 3d 928, 937 (N.D. Ill. 2017).

                                   AMOUNT IN CONTROVERSY


                                            2
Case 1:20-cv-03014-JMS-DML Document 1 Filed 11/17/20 Page 3 of 5 PageID #: 3




     9.      On November 16, 2020, Counsel for DoorDash, Inc. wrote Plaintiff’s

  counsel in an attempt to ascertain whether this case was one which would be

  removable and served a request for a stipulation that the amount in controversy was

  less than seventy-five thousand dollars ($75,000.00) upon Plaintiff’s Counsel, Jeff

  Meunier.     On November 17, 2020, Attorney Meunier responded to said

  correspondence but refused to indicate an agreement to stipulate. DoorDash, Inc.’s

  Counsel asked Attorney Meunier two additional times whether Plaintiff would

  stipulate that Plaintiff’s damages are less than $75,000.00. In response, Attorney

  Meunier did not stipulate. [See Nov. 16-17, 2020 Stip. Corres., which are attached

  hereto as “Exhibit 3”]

     10.     The Seventh Circuit has held that, if a Plaintiff really wants to prevent

  removal, she should stipulate to damages not exceeding the $75,000.00

  jurisdictional limit. Oshana v. Coca-Cola Co., 472 F.3d 506, 511 (7th Cir. 2006).

  Litigants, who want to prevent removal, must file a binding stipulation or affidavit

  with their complaints. Id. at 512. A stipulation will have the same effect as a statute

  that limits a Plaintiff to the recovery sought in the complaint. Id. In Oshana, the

  Seventh Circuit determined that Plaintiff’s refusal to admit that her recovery would

  not exceed $75,000.00 raised the reasonable inference that it would exceed

  $75,000.00. Id. at 512.

     11.     Although Defendant DoorDash, Inc. denies the material allegations of

  Plaintiff’s Complaint, based upon the information contained within the Complaint

  along with Plaintiff’s refusal to enter into a stipulation limiting her damages to less

  than $75,000.00, the amount in controversy exceeds the seventy-five thousand

  dollar ($75,000.00) jurisdictional amount, exclusive of interests and costs.


                                           3
Case 1:20-cv-03014-JMS-DML Document 1 Filed 11/17/20 Page 4 of 5 PageID #: 4




       12.    This Court has original jurisdiction over the underlying state court case

   pursuant to 28 U.S.C. Section §1332(a).

       13.    Therefore, this action may be removed pursuant to 28 U.S.C. §§ 1441 and

   1446 since the matter in controversy exceeds the sum of seventy-five thousand

   dollars ($75,000.00), exclusive of costs and interest, and is between citizens of

   different states.

       14.    Defendant DoorDash has filed this Notice of Removal within thirty (30)

   days of the service of Plaintiff’s Complaint pursuant to 28 U.S.C. § 1446(b).

                  SERVICE AND FILING OF THIS NOTICE FOR REMOVAL

       15.    Upon filing this Notice for Removal, Defendant DoorDash, Inc. will give

   written notice of the filing for Notice of Removal to all counsel of record and the

   Clerk of the Marion County Superior Court.

       16.    Defendant DoorDash, Inc. demands a jury trial on all triable issues.

       WHEREFORE, Defendant, DoorDash, Inc. by counsel, respectfully request that

this action be removed from the Marion County Superior Court, Indiana, into and under

the jurisdiction of this United State District Court for the Southern District of Indiana,

Indianapolis Division based on this Court’s diversity jurisdiction.

                                                 Respectfully submitted,

                                                 JOHNSON & BELL, P.C.
                                                 /s/ Jennifer M. Carpenter
                                                 Edward W. Hearn, #18691-64
                                                 Jennifer M. Carpenter, #35181-71
                                                 8488 Georgia Street, Suite A
                                                 Merrillville, Indiana 46410
                                                 219-791-1900 PHONE
                                                 219-791-1901 FAX
                                                 hearne@jbltd.com
                                                 CarpenterJ@jbltd.com
                                                 Counsel for Defendant, DoorDash, Inc.


                                             4
Case 1:20-cv-03014-JMS-DML Document 1 Filed 11/17/20 Page 5 of 5 PageID #: 5




                            CERTIFICATE OF SERVICE

I hereby certify that on November 17, 2020, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system. I certify that all participants in the case
are registered CM/ECF users and that service will be accomplished by the CM/ECF
system.

                                                /s/ Jennifer M. Carpenter




                                            5
